Citation Nr: 0716759	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a heart disability 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for a heart 
disability secondary to service-connected PTSD is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a bilateral 
hearing loss disability as defined by VA.

2.  The veteran's tinnitus is not related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As a preliminary matter the Board notes that, on November 9, 
2000, the President signed into the law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1) (2006).

In the present case, VA has satisfied its duty to notify by 
means of a May 2004 letter to the veteran.  The letter 
informed the veteran of the evidence required to substantiate 
his claims, and of his and VA's respective duties for 
obtaining evidence.  The letter also requested that he send 
any medical reports he had, as well as any other evidence in 
his possession that pertained to the claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the May 2004 letter was indeed sent prior to 
the RO's August 2004 adjudication of the claims.  As such, 
"the appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also notes that notice was not provided as to the 
criteria for awarding an effective date or a rating for the 
disabilities at issue.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, because the Board is denying service 
connection for bilateral hearing loss and tinnitus, the 
rating and effective date aspects of the claims are moot.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination in connection with the current appeal, and a 
medical opinion has been obtained as to the likelihood that 
any hearing loss or tinnitus can be attributed to his active 
military service.  His service medical records, and post-
service medical records are on file.  Evidence on file 
indicates that the veteran is in receipt of Social Security 
Administration (SSA); there is no indication, however, that 
records from the SSA would be relevant to the issue on appeal 
- i.e., they would contain a medical opinion establishing a 
relationship between the veteran's claimed disorders and his 
military service.  He has not identified, and/or provided 
releases for, any other relevant evidence that exists and can 
be procured.  No further development action is necessary.



FACTUAL BACKGROUND

Service medical records (SMRs) include the veteran's entrance 
examination dated in December 1968.  Audiometric testing 
revealed puretone thresholds of -5, -5, -10, and 0 decibels 
in the right ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively, and 10, -5, -10, and 15 decibels in the left 
ear, at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  
The separation examination dated in September 1970 included 
audiometric testing and revealed puretone thresholds of 0, 0, 
5, and 5 decibels in the right ear, at 500, 1,000, 2,000, and 
4,000 Hertz, respectively, and 0, 0, 5, and 0 decibels in the 
left ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  

The veteran was afforded a VA audiological examination in 
August 2004.  He reported having bilateral hearing loss which 
was worse on the right side.  He also reported intermittent 
bilateral tinnitus with an onset within the last year.  He 
described the tinnitus as his "ear shuts down and then the 
ringing starts."  Audiometric testing revealed puretone 
thresholds of 15, 15, 15, 10, and 25 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 15, 15, 10, 30, and 20 decibels in the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 96 percent 
correct for the right ear and 98 percent correct for the left 
ear.  The examiner said the test results indicated 
essentially normal hearing bilaterally.  Word recognition 
scores were noted to be excellent bilaterally.  The examiner 
reviewed the veteran's claims file and noted that the 
veteran's hearing acuity at induction and separation from 
service was normal bilaterally.  The examiner reported that 
the veteran's hearing was currently essentially normal some 
thirty plus years after military service.  The examiner 
opined that the veteran's description of tinnitus was more 
consistent with physiologic rather than noise-induced 
tinnitus with the onset about one year ago, some thirty plus 
years after military service.  She opined that because the 
veteran had normal hearing at discharge and a delay of 
tinnitus symptoms with no evidence of acoustic trauma/damage, 
it was her opinion that it was not at least as likely as not 
that the hearing loss or tinnitus are related to military 
service.  

Other VA examinations of record, VA outpatient treatment 
reports dated from April 1971 to September 2005, and private 
treatment reports from K. Ross, D.O., J. Helton, D.O., and L. 
Fagan, M.D., were negative for any reference to diagnoses or 
treatment for hearing loss or tinnitus.  

LEGAL ANALYSIS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 and Supp.2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

For purposes of service connection, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran claims that he has bilateral hearing loss 
disability that is attributable to noise exposure in service.  
His hearing acuity, however, was consistently normal during 
service.  There is no evidence of hearing loss within one 
year of service discharge.  38 C.F.R. §§ 3.307, 3.309, 3.385.  
Further, there is no evidence of hearing loss in the 1960s, 
1970s, 1980s, or 1990s.  In fact, at his most recent VA 
examination, in August 2004, audiometric testing clearly 
demonstrates that he fails to satisfy the criteria found at 
38 C.F.R. § 3.385.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  There is no such evidence, in 
this case.

The Board notes that the veteran is capable of presenting lay 
evidence regarding his belief that he has hearing loss as a 
result of his service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link a current disability to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, absent a definitive showing of 
his having impaired hearing as defined by § 3.385, his claim 
for service connection for hearing loss must be denied.

Tinnitus

As already noted, the veteran reported that he experienced 
noise exposure during military service.  Nevertheless, the 
available record does not show that he complained of tinnitus 
during service.  While the veteran is capable of providing 
information regarding his exposure to noise in service, and 
that he experiences ringing in his ears, as a layperson, he 
is not qualified to offer medical opinions.  See Espiritu, 
supra.  The August 2004 VA examiner opined that the veteran's 
description of tinnitus was more consistent with physiologic 
rather than noise-induced tinnitus with the onset about one 
year prior, some thirty plus years after military service.  
She opined that because the veteran had a delay of tinnitus 
symptoms with no evidence of acoustic trauma/damage, it was 
her opinion that it was not at least as likely as not that 
the tinnitus was related to military service.  In light of 
the absence of other evidence of record to contradict such 
medical opinion evidence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Associated with the claims file is a June 2004 letter from 
the SSA which reveals that the veteran was granted disability 
benefits beginning in March 2004.  Neither a copy of the 
decision granting the disability benefits or the medical 
records relied upon by the SSA was associated with the claims 
file.  The AMC should attempt to obtain copies of all medical 
records and decisions promulgated by the SSA.  Any necessary 
releases should be obtained from the veteran.  If no such 
records are available, the AMC should obtain statements from 
the SSA to that effect.  

The veteran was afforded a VA examination in July 2004 in 
regard to his claim for entitlement to service connection for 
a heart disability secondary to PTSD.  The examiner provided 
an opinion that the veteran had coronary artery disease (CAD) 
which was not as likely as not a direct result of his PTSD.  
He provided a complete rationale for this opinion.  However, 
the examiner failed to specifically provide an opinion 
regarding whether the veteran's CAD was made worse by PTSD.  
In order to properly evaluate the veteran's claim such an 
opinion should be obtained.  

A review of the claims file reflects that following the most 
recent RO consideration of his claim on appeal in June 2005, 
the veteran submitted VA outpatient treatment reports dated 
in September 2005 and a statement from L. Fagan, M.D., dated 
in February 2007.  The VA outpatient treatment reports 
indicate that the veteran's PTSD symptoms affect and 
aggravate his heart condition and Dr. Fagan noted that the 
veteran suffered from PTSD and that it was reasonable to 
assume that PTSD aggravated the veteran's arterial sclerotic 
heart disease.  The RO has not considered the VA records or 
Dr. Fagan's statement in regard to the veteran's claim for 
entitlement to service connection for a heart disability 
secondary to PTSD.  Here, due process considerations compel 
the conclusion that these records should be considered and a 
supplemental statement of the case (SSOC) should reflect such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37(a) (2006).

Associated with the claims file are VA outpatient treatment 
reports dated from April 1971 to September 2005.  The veteran 
should be requested to identify any other pertinent records, 
both VA and private, which have not already been obtained.  
The AMC should obtain any records not already associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish ratings and an effective 
date for the claim on appeal, as 
required by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The AMC should obtain any 
outstanding VA and/or private 
treatment records identified by the 
veteran which have not already been 
associated with the claims file.  
Any necessary medical releases 
should be obtained from the veteran.  

3.  The AMC should contact the SSA 
and obtain a copy of the award of 
disability benefits and medical 
evidence pertinent to the decision.  
Any necessary medical releases 
should be obtained from the veteran.  
A response from the SSA should be 
sought, even if no records are 
available.

4.  After completion of the above 
action, the AMC should arrange for a 
review of the medical records which 
are contained in the veteran's 
claims folder.  If possible, the 
review should be accomplished by the 
physician who performed the July 
2004 VA examination.  If the same 
examiner is not available a 
physician with similar expertise 
should conduct the review.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
heart disability has been made worse 
by his service-connected PTSD.   (If 
another VA examination is deemed 
necessary by the reviewer, one 
should be accomplished.)  A complete 
rationale for any opinion expressed, 
as well as a discussion of the 
medical principles involved, should 
be provided.

5.  If a VA examination is deemed 
necessary, the veteran is hereby 
notified that it is the veteran's 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

6.  Thereafter, the AMC should 
review the claims file to ensure 
that the requested development has 
been completed.  In particular, the 
AMC should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, the 
AMC should take corrective action.

7.  After undertaking any other 
development deemed appropriate, the 
AMC should readjudicate the issue on 
appeal (to include consideration of 
the VA outpatient treatment reports, 
Dr. Fagan's statement, the requested 
VA opinion, and any other records 
which are associated with the claims 
file).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


